                Case
                Case 1:19-cv-11868-PGG
                     1:19-cv-11868-PGG Document
                                       Document 79
                                                78 Filed
                                                   Filed 07/13/20
                                                         07/09/20 Page
                                                                  Page 1
                                                                       1 of
                                                                         of 1
                                                                            1

                                                           MEMO ENDORSED
July 9, 2020                                               The parties are directed to submit a joint letter
                                                           with a proposed protective order, and indicating
Via EM/ECF Filing                                          whether both parties are interested in a
                                                           settlement conference referral, by July 15, 2020.

Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, NY 10007
                                                           July 13, 2020

                                  RE: Plaintiff Jordan et al.'s Intention to participate in Settlement
                                  Discussions; Lack of receipt of Defendants' modifications to Protective
                                  Order
                                  Jordan et al. v. Slidenjoy et al. Case No. 1:19-cv-11868 (PGG)


Dear Judge Gardephe:

        Following the hearing held last week in the above case, Plaintiffs hereby indicate their interest
in participating in Settlement Discussions before Magistrate Judge Moses.


        Plaintiffs also hereby inform the Court that whereas Plaintiffs have provided a draft Protective
Order to Defendants' counsel (as of Friday, July 3), Defendants' Counsel has still not provided their
modifications to said Protective Order. The failure to enter a Protective Order at this stage is hindering
Plaintiffs' ability to pursue sufficient and complete discovery. We believe discovery will be useful
during Settlement Discussions.


           We request the Court set a final date and/or order for the filing of a joint Protective Order by the
parties.


                                                                Respectfully Yours,


                                                                      /s/
                                                                Robert DeWitty.
